DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-10) in the reply filed on 19 July 2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2014/0037905 to Cerutti in view of US Patent Application Publication # 2017/0335559 to Erdie.
Regarding claim 1, Cerutti teaches in Figure 1, a wall panel (1) [corrugated thermal brake core structure (Table 1)] for building construction [used in a stud wall (Paragraph 0017)], Figure 2 showing the wall panel comprising: a corrugated sheet (17) (Table 1) comprising a first series of peaks on a first side [Interior of Wall] of the corrugated sheet (17) configured for positioning to face a room interior [Interior of Wall] and a second series of peaks on a second, opposite side [Exterior of Wall] of the corrugated sheet (17) for positioning to face a room 
Regarding claim 4, Cerutti in view of Erdie teach a wall panel. Furthermore, Cerutti teaches in Figure 2, the corrugated sheet (17) has an at least substantially sinusoidal shape when viewed in at least one cross-section.
Regarding claim 5, Cerutti in view of Erdie teach a wall panel. Furthermore, Erdie teaches in Figure 2, the corrugated sheet (40) has an at least substantially triangle wave shape when viewed in at least one cross-section. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the corrugations triangular in shape since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, it would have been an obvious matter of design choice to have a triangular or 
Regarding claim 6, Cerutti in view of Erdie teach a wall panel. Furthermore, Cerutti teaches in Figure 2, the radiant barrier (Paragraph 0018) forms a rearmost surface of the wall panel [the radiant barrier can be applied to major or minor surfaces of the wall panel (Paragraph 0018) on a side of the corrugated sheet (17) for positioning to face a room exterior [Exterior of Wall].
Regarding claim 7, Cerutti in view of Erdie teach a wall panel. Furthermore, Erdie teaches in Figure 2, an adhesive material (Paragraph 0023) adhering the member (50b) to the second series of peaks (60) is located only on the second series of peaks (60) (Paragraph 0023). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only adhere the second peaks as to not waste adhesive material.
Regarding claim 9, Cerutti in view of Erdie teach a wall panel. Furthermore, Cerutti teaches the corrugated sheet comprises a cardboard material (Paragraph 0013).
Regarding claim 10, Cerutti in view of Erdie teach a wall panel. Furthermore, Cerutti teaches in Figure 2, a panel of drywall material (18) (Table 1) adhered (Claim 1) to the first series of peaks of the corrugated sheet (17) through the interior fibrous insulation blanket (2).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2014/0037905 to Cerutti in view of US Patent Application Publication # 2017/0335559 to Erdie in further view of US Patent # 4,127,619 to Godfrey.
.
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The Prior Art does not anticipate or make obvious a wall panel further comprising another corrugated sheet secured to the radiant barrier on a side of the radiant barrier opposite the corrugated sheet, such that the radiant barrier is interposed between the corrugated sheet and the other corrugated sheet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635